14 So.3d 285 (2009)
Sterling GRINNON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-637.
District Court of Appeal of Florida, Fourth District.
August 5, 2009.
Sterling Grinnon, Wewahitchka, pro se.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the denial of appellant's motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a), upon the state's concession of error that the order denying relief did not include attachments to show that appellant is not entitled to relief. Fla. R.App. P. 9.141(b)(2)(D); see also Bradley v. State, 3 So.3d 1168 (Fla.2009); State v. Sousa, 903 So.2d 923 (Fla.2005); heath v. State, 805 So.2d 956 (Fla. 2d DCA 2001).
WARNER, HAZOURI and MAY, JJ., concur.